  1
  2
  3
 4
  5
 6
  7
 8                                      UNITED STATES DISTRICT COURT
 9                                     CENTRAL DISTRICT OF CALIFORNIA
10
11       UNITED STATES OF AMERICA,                             Case No. 8:16-cr-00131-JVS
12                              Plainriff,                     ORDER OF DETENTION AFTER
                                                               HEARING [Fed. R. Crim. P. 32.1(a)(6);18
13                                                             U.S.C. § 3143(a)]
                                  v.
14
         ADELLA N. CAPELLA,
15
fC.'~                           Defendant.

17
18              The defendant having been arrested in this District pursuant to a warrant issued by
19       the United States District Court for the Central District of California for alleged violations
20       of the terms and conditions of supervision; and
21              The Court having conducted a detenrion hearing pursuant to Federal Rule of
22       Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
23              The Court finds that:
f►k!        A. (X) The defendant has not met defendant's burden of establishing by clear and
25              convincing evidence that he is not likely to flee if released under 18 U.S.C. § 3142(b)
26              or (c). This finding is based on: nature ofcurrent allegations, including multiple failures to
27              report for drug testing, failure to provide required samples for drug testing. and violation
28 ~ ~          conditions ofhome detention;prior alleged violation: criminal historx
 1             and
 2    B. (X)The defendant has not met defendants burden of establishing by clear and

 3       convincing evidence that he is not likely to pose a danger to the safety of any other
!~       person or the community if released under 18 U.S.C. § 3142(b) or (c). This finding is

 5       based on: nature ofcurrent allegations, including multiplefailures to reportfor drug testing,

 6       failure to provide required samples for drug testing, and violation conditions ofhome detention:
 7        rior alleged violation; criminal histo

 8
 ~~          IT THEREFORE IS ORDERED that the defendant be detained pending further
10    revocation proceedings.

11
12    Dated:    ~arG~ J, ~1(
13
14
                                                             J        D. EARLY
15                                                               nited States Magistrate J
16
17

18
19
20

21
22
23
24
25
26
27

28

                                                        ~a
